Title: From David Humphreys to William Heath, 23 June 1783
From: Humphreys, David
To: Heath, William


                  
                     Sir
                     Head Quarters June 23d 1783
                  
                  His Excellency the Commander in Chief wishes you would be pleased to attend with the other General Officers at Head Quarters at 10 OClock tomorrow Morng.  I have the honor to be Sir Your Most Obedt Servt
                  
                     D. Humphrys
                     A.D.C.
                     
                  
               